J. S67011/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                       Appellant         :
                                         :
                  v.                     :         No. 2464 EDA 2015
                                         :
LIONEL PEAL                              :


                    Appeal from the Order, July 30, 2015,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. MC-51-CR-0041060-2012


BEFORE: FORD ELLIOTT, P.J.E., RANSOM, J. AND STEVENS, P.J.E.*


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 12, 2017

     The Commonwealth appeals from the July 30, 2015 order entered in

the Court of Common Pleas of Philadelphia County that granted appellee

Lionel Peal’s motion to dismiss based on a violation of Pennsylvania’s

compulsory joinder statute, 18 Pa.C.S.A. § 110.       In light of this court’s

recent en banc decision in Commonwealth v. Perfetto,               A.3d      ,

2017 WL 3776631 (Pa.Super. 2017) (en banc), we reverse and remand.

     The trial court set forth the following:

           [O]n October 6, 2012, [appellee] was arrested in
           Philadelphia after officers observed him in the area
           of an auto accident near 2201 Tremont Street, and
           cited him for being involved in an automobile
           accident, leaving the scene, striking a tree, etc. He
           was arrested and subsequently charged with the
           misdemeanor       offense     of    Driving     Under

* Former Justice specially assigned to the Superior Court.
J. S67011/16


            Intoxication [sic] (DUI) pursuant to 75 Pa.C.S.[A.]
            § 3802, and summary offenses for traffic violations,
            including: Failure to Give Info [sic] or Aid, Failure to
            Carry a License, Failure to Provide Proof of
            Insurance, and Failure to Carry Valid Registration.
            On April 23, 2013, [appellee] was found guilty of
            Failing to Give Information or Aid in the Philadelphia
            Traffic Court; the DUI charge was not adjudicated on
            that date. On June 26, 2015, [appellee] moved to
            dismiss the DUI charge in Municipal Court before the
            Honorable Martin Coleman, arguing that the
            Commonwealth was barred from prosecuting him
            under the compulsory joinder provisions of
            18 Pa.C.S.[A.] § 110(ii) because he was previously
            prosecuted for and convicted of Failing to Give
            Information or Aid.          On June 26, 2015,
            Judge Coleman       denied     [appellee’s]     motion.
            [Appellee] then petitioned for an interlocutory appeal
            to the Court of Common Pleas. On July 30, 2015,
            the Honorable Michael E. Erdos granted [appellee’s]
            petition and dismissed [appellee’s] charges pursuant
            to Rule 110.[Footnote 1]

                  [Footnote 1] On June 19, 2013, the
                  Philadelphia Traffic Court merged with
                  the Municipal Court, a sea change
                  necessitated because of widespread and
                  rampant corruption throughout Traffic
                  Court that resulted in numerous federal
                  indictments. It is therefore unlikely that
                  the compulsory joinder issue will rear its
                  head in the future with respect to
                  summary traffic offenses.

Trial court opinion, 1/28/16 at 1-2 (citation to summary trial exhibit

omitted).

     The record reflects that the Commonwealth filed a timely notice of

appeal to this court and, simultaneously and without being ordered to




                                     -2-
J. S67011/16


pursuant to Pa.R.A.P. 1925(b), a concise statement of errors complained of

on appeal. Subsequently, the trial court filed a Rule 1925(a) opinion.

      The Commonwealth raises the following issue for our review: “Did the

lower court err when, in contravention of Supreme Court precedent, it

dismissed the charge of driving under the influence pursuant to [the

compulsory joinder statute,] 18 Pa.C.S.[A.] § 110[,] based on the prior

adjudication of summary traffic offenses?” (Commonwealth’s brief at 4.)

      Here, in analyzing whether the compulsory joinder rule barred the

subsequent     felony   prosecution,   the   trial   court   correctly   applied   the

four-prong test set forth in Commonwealth v. Reid, 77 A.3d 579, 582 (Pa.

2013).   Under that test, the compulsory joinder rule bars a subsequent

prosecution if each of the following is met:

             (1) the former prosecution resulted in an acquittal or
             conviction; (2) the current prosecution was based on
             the same criminal conduct or arose from the same
             criminal episode; (3) the prosecutor in the
             subsequent trial was aware of the charges before the
             first trial; and (4) all charges [are] within the same
             judicial district as the former prosecution.

Id. (citation omitted; bracket in original).

      In applying this test, the trial court found that the compulsory joinder

rule barred appellee’s subsequent DUI prosecution because all four prongs

were satisfied.   Preliminary, we note that no dispute exists that appellee’s

prosecution on the summary traffic offense resulted in a conviction, that the

DUI prosecution would be based on the same criminal conduct or arose from



                                       -3-
J. S67011/16


the same criminal episode, and that the Commonwealth knew of the DUI

charges before the summary trial. In light of Perfetto, 2017 WL 3776631,

however, appellee fails to satisfy the fourth Reid test prong.

      In Perfetto, 2017 WL 3776631 at *11, this court held that where a

defendant’s summary traffic offense was to be heard solely in the

Philadelphia Municipal Court Traffic Division pursuant to its jurisdiction in

accordance with Pa.C.S.A. § 1302(a.1)(1)(i), a prior disposition of that

summary traffic offense in traffic court does not bar a later prosecution of

other criminal charges that arose in the same judicial district and at the

same time as the summary traffic offense because Section 1302 carves out

an exception to compulsory joinder and directs that the summary traffic

offense is within the exclusive jurisdiction of the traffic court. Consequently,

appellee’s subsequent prosecution on the misdemeanor DUI charge was not

barred by compulsory joinder.

      Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/12/2017


                                     -4-